Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
See for example reference to 
“U.S. Patent Application No. 11/463,673, entitled COMPUTER 15 SIMULATION OF PHYSICAL PROCESS (now issued as U.S. Patent No. 7,558,714)”, (Specification [page 8 paragraph 3 lines 2-3]).
“Discussion of RSM is found at A.I. Khuri and J.A. Cornell. Response Surfaces: Design and Analyses. Marcel Dekker, 1996”, (Specification [page 18 paragraph 4 lines 3-4]).

Drawings and Specification Objections
The drawings are objected to for the following informalities:
In FIG. 1, reference character 16 is not described in the specification. The reference character should be removed.
In FIG. 1, reference character 22 is used to label bus system, but reference character 11 is used to label bus system in the specification, (Specification [page 7 paragraph 1 line 4]). Reference character “11” should be changed to reference character “22” in the specification. (Specification [page 7 paragraph 1 line 4]). Alternatively, reference character “22” should be changed to reference character “11” in FIG. 1. 
In FIG. 6, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “314” has been used to designate both “move from voxels to voxels” in the “evaluate under a turbulent boundary layer model that decomposes pressure gradient into boundary layer flow velocities” process, (see eighth box down on the left side of the page in FIG. 6), and “move from voxels to voxels” in a separate process (see furthest box to the right of the page in FIG. 6). Reference character 314 on the far right should be removed because there is no explanation of this box in the specification. 
In FIG. 13, reference character 935 is used to label a radiator rejecting heat calculation, but reference character 936 is used to label the calculation in the specification, (Specification [page 17 paragraph 4 line 1]). Reference character “934” should be changed to reference character “935” in the specification. (Specification [page 17 paragraph 4 line 1]). Alternatively, reference character “935” should be changed to reference character “934” in FIG. 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3-5, 7-9, 12-14, and 16-18 are objected to because of the following informalities:  
In claim 3 line 2, “the cooling package” should read “a cooling package” to avoid antecedent basis issues.
In claim 4 line 4, “the cooling package” should read “a cooling package” to avoid antecedent basis issues.
In claim 5 line 1, “the vehicle powertrain” should read “a vehicle powertrain” to avoid antecedent basis issues.
In claim 5 line 2, “the cooling package” should read “a cooling package” to avoid antecedent basis issues.
In claim 5 line 2, “the underhood node” should read “an underhood node” to avoid antecedent basis issues.
In claim 7 line 1, “the components” should simply read “components” to avoid antecedent basis issues.
In claim 7 lines 3-4, “the components in the underhood” should simply read “components in an underhood” to avoid antecedent basis issues.
In claim 7 line 4, “the underhood fluid node temperature” should read “an underhood fluid node temperature” to avoid antecedent basis issues.
In claim 8 line 1, “the vehicle powertrain” should read “a vehicle powertrain” to avoid antecedent basis issues.
In claim 9 line 1, “the vehicle powertrain” should read “a vehicle powertrain” to avoid antecedent basis issues.
In claim 12 line 4, “the cooling package” should read “a cooling package” to avoid antecedent basis issues.
In claim 13 line 4, “the cooling package” should read “a cooling package” to avoid antecedent basis issues.
In claim 14 line 1, “the vehicle powertrain” should read “a vehicle powertrain” to avoid antecedent basis issues.
In claim 14 line 2, “the cooling package” should read “a cooling package” to avoid antecedent basis issues.
In claim 14 line 2, “the underhood node” should read “an underhood node” to avoid antecedent basis issues.
In claim 16 line 1, “the components” should simply read “components” to avoid antecedent basis issues.
In claim 16 lines 3-4, “the components in the underhood” should simply read “components in an underhood” to avoid antecedent basis issues.
In claim 16 line 4, “the underhood fluid node temperature” should read “an underhood fluid node temperature” to avoid antecedent basis issues.
In claim 17 line 1, “the vehicle powertrain” should read “a vehicle powertrain” to avoid antecedent basis issues.
In claim 18 line 1, “the vehicle powertrain” should read “a vehicle powertrain” to avoid antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, claim 6 recites the limitation "the air temperature and mass flow rate" in line 1 and the limitation “the upstream air node” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. However, if the claim were to be re-written to depend on claim 3, then the limitations would have proper antecedent basis. Examiner cannot tell if this well this was the intent, so a 35 U.S.C. 112(b) rejection for indefiniteness is necessary.
For purposes of examination, the limitation will be interpreted as: 
6. The method of claim 1 wherein [[the]] an air temperature and air mass flow rate determine air temperature and mass flow rate coming from the fluid source into [[the]] an upstream air node.

With respect to claim 15, claim 15 recites the limitation "the air temperature and mass flow rate" in line 1 and the limitation “the upstream air node” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. However, if the claim were to be re-written to depend on claim 3, then the limitations would have proper antecedent basis. Examiner cannot tell if this well this was the intent, so a 35 U.S.C. 112(b) rejection for indefiniteness is necessary.
For purposes of examination, the limitation will be interpreted as: 
15. The system of claim 10 wherein [[the]] an air temperature and air mass flow rate determine air temperature and mass flow rate coming from the fluid source into [[the]] an upstream air node.

Claim Interpretation
With respect to claim 1, “computer processing system” was considered for a 35 U.S.C. 112(f) interpretation. Under the rule set out in MPEP 2181, under (A), “system” is a generic placeholder, and under (B), “receiving” is functional language. However, under (C), “system” is modified by “computer”, and a computer is a structural element sufficient to perform the claimed function. Therefore, the limitation will not be interpreted under 35 U.S.C. 112(f).

With respect to claims 7 and 16, “components” was considered for a 35 U.S.C. 112(f) interpretation. Under the rule set out in MPEP 2181, under (A), “components” is a generic placeholder. However, under (B), “components” is not modified by functional language. Therefore, the limitation will not be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Transient Thermal Management Simulations Of Complete Heavy Duty Vehicles” (Svantesson)
With respect to claim 1, Svantesson teaches A computer-implemented method, comprises (long drive cycle simulation uses quasi-transient method, [Abstract] paragraph 1 lines 10-12; see METHODS [pages 9-25]): receiving by a computer processing system digital data of a three dimensional representation (NASTRAN files of the truck geometry input in PowerFlow and PowerTherm on a KTH computer cluster with 67456  cores, [page 8 paragraph 2 lines 5-8]; model of complete truck is input into PowerFlow, and underhood region of interest input in PowerTherm, [page 16 paragraph 1 line 4]; discussion of x, y, and z directions indicate model is 3D, [page 16 paragraph 1 lines 11-15]) of modeling a fluid source and a fluid sink (fluid source is inlet and fluid sink is outlet, [page 16 paragraph 1 lines 8-9]), and plural fluid nodes (in PowerFLOW and PowerTherm, computational grid is divided into voxels, [page 21 paragraph 3 line 1]; may be referred to as fluid nodes, [page 18 paragraph 3 line 10]); executing a transient thermal model (use several steady-state simulations to interpolate heat transfer coefficients and near-wall temperatures for an entire drive cycle, [page 12 paragraph 2 lines 3-4]; these simulations are transient, but correspond to steady state simulations due to constant boundary conditions, [page 8 paragraph 1 bullet 1 lines 1-5]) that includes an underhood fluid model of the plural fluid nodes (FIG. 3.6 shows underhood modeling with grid refinement in critical areas, [page 22 paragraph 3 lines 1-14]; voxels are updated at each step, [page 23 paragraph 1 line 2]); and performing a simulation (the interpolated values are then supplied to a fully transient thermal simulation of the solid parts, which is used for drive cycle simulations, [page 12 paragraph 2 lines 4-7]; see also [page 14 paragraph 4]) to simulate fluid from  the fluid source to the fluid sink (as part of solver settings,  fluid source is inlet and fluid sink is outlet, [page 16 paragraph 1 lines 8-9], for steady state velocity at inlet is prescribed, [page 18 paragraph 2 line 6]; but for drive cycle, vehicle velocity is varied, [page 20 paragraph 2 line 4]) through each of the plural fluid nodes (in PowerFLOW, computational grid is divided into voxels, [page 21 paragraph 3 line 1]; PowerFLOW is a CFD solver that uses Lattice-Boltzmann method where particles occupy certain positions based on this discretization, [page 10 paragraph 2 lines 1-15]; these voxels were used in the drive-cycle simulations, [page 32 paragraph 2 lines 9-12]).

With respect to claim 2, Svantesson teaches all of the limitations of claim 1, as noted above. Svantesson further teaches wherein the underhood fluid model includes plural nodes that are an upstream air node (inlet to front of truck, [page 16 paragraph 1 line 8]; divided into voxels, [page 21 paragraph 3 line 1]; VR6 and VR7 regions in front of the truck in FIG. 3.6, [page 22]), a cooling package node (cooling package, [page 16 paragraph 2 line 1]; divided into voxels, [page 21 paragraph 3 line 1]; see FIG. 3.2 labeling cooling package parts, [page 17]; and the corresponding voxels labeled as VR10 and VR11 in FIG. 3.6, [page 22]), and one or more underhood fluid nodes (computational grid refined around underhood, [page 22 paragraph 3 lines 2-3]; all VR8 and VR9 voxels that are underhood in FIG. 3.6, [page 22]).

With respect to claim 3, Svantesson teaches all of the limitations of claim 2, as noted above. Svantesson further teaches executing response surface models to provide predictions of air temperature upstream and downstream (interpolate near-wall (i.e. both upstream and downstream) temperatures and heat transfer coefficients, with method discussed more in chapter 2, [page 12 paragraph 2 lines 3-6]; near-wall temps for each element or part, [page 4 paragraph 1 bullet 2 lines 1-7]) of the cooling package (parts include cooling package seen in FIG. 3.2, modeled as transparent parts, [page 16 paragraph 2 lines 1-2]), and air mass flow rate passing through the cooling package (heat transfer coefficient is a linear function dependent on fan mass flow and truck speed, [page 6 paragraph 1 lines 3-5]; actual mass flow and temperatures calculated and compared to MTL/CTL with multiple air temperature probes in results, [page 27 paragraph 1 line 5]-[page 27 paragraph 2 line 5]), calculating cooling package heat rejection from the predictions (solved points of the steady-state simulation are used to determine heat rejections during drive cycle, [page 20 paragraph 1 line 1]-[page 21 paragraph 2 line 6]; heat rejection of CAC and RAD as shown in FIG. 3.4, [page 20]; and the sum of all heat rejection rates (i.e. for the entire cooling package) in FIG. 3.5, [page 21]).

With respect to claim 4, Svantesson teaches all of the limitations of claim 1, as noted above. Svantesson further teaches wherein performing a simulation to simulate fluid flow comprises: calculating heat rejection (powerCool models heat rejection of radiator and charge air cooler, [page 17 paragraph 2 lines 10-12]); and transferring heat rejection by the cooling package to a underhood fluid node (PowerCOOL coupled to PowerFLOW for heat transfer, [page 13 paragraph 2 line 1]; the coupled system models cooling airflow and management of underhood component temperatures with air passing through the cooling package and entering engine compartment, [page 3 paragraph 2 lines 1-13]).

With respect to claim 5, Svantesson teaches all of the limitations of claim 1, as noted above. Svantesson further teaches wherein when the vehicle powertrain is modelled in an off state (for heat-soak simulations, [page 19 paragraph 3 line 1]; heat soak defined as engine turned off, where engine is interpreted to be included in powertrain under broadest reasonable interpretation, [page 1 paragraph 2 lines 7-9]), the cooling package convects heat  to the underhood node (heats up surrounding air as main influence, [page 19 paragraph 3 lines 12-14]) using a lumped thermal capacity (charged air cooler and radiator no longer modeled as heat exchangers but instead solids with prescribed temperatures because flow through them is negligible, [page 19 paragraph 3 lines 8-11]) that is initialized with a pre-calculated value (prescribed temperature is mean internal fluid temperature, [page 19 paragraph 3 lines 9-10]).

With respect to claim 6, Svantesson teaches all of the limitations of claim 1, as noted above. Svantesson further teaches wherein the air temperature and air mass flow rate determine air temperature and mass flow rate coming from the fluid source into the upstream air node (set fluid streams with inlet temperatures and mass flows specified, [page 18 paragraph 3 line 6]).

With respect to claim 7, Svantesson teaches all of the limitations of claim 6, as noted above. Svantesson further teaches wherein the components have temperatures calculated through the simulation are initialized to a certain heat transfer coefficient (HTC) and near wall temperature (NWT), with the near wall temperature for the components in the underhood set to the underhood fluid node temperature (quasi-transient simulations of drive cycles used coarse runs for each steady state point as initial conditions, [page 15 paragraph 6 lines 1-2]; specifically, using near-wall temperature and HTC data, [page 44 paragraph 1 line 3]).

With respect to claim 8, Svantesson teaches all of the limitations of claim 1, as noted above. Svantesson further teaches wherein the vehicle powertrain is modelled in either an on state or in an off state (hot shutdown comprises two phases, a drive cycle phase, [page 14 paragraph 1 bullet 1 line 1], and a phase where velocity is constant and zero, [page 14 paragraph 2 bullet 2 line 1]; phases model hot shutdown where engine is on for initial driving and then engine is turned off, [page 1 paragraph 2 lines 7-9]).

With respect to claim 9, Svantesson teaches all of the limitations of claim 1, as noted above. Svantesson further teaches wherein when plural cycles of the vehicle powertrain being in an off state is used in the method (hot shutdown comprises two phases, a drive cycle phase, [page 14 paragraph 1 bullet 1 line 1], and a phase where velocity is constant and zero, [page 14 paragraph 2 bullet 2 line 1]; phases model hot shutdown where engine is on for initial driving and then engine is turned off, [page 1 paragraph 2 lines 7-9]), the method further comprises: 15applying plural thermal lumped capacities of different initialization temperatures (charged air cooler and radiator no longer modeled as heat exchangers but instead solids with prescribed temperatures because flow through them is negligible, [page 19 paragraph 3 lines 8-11]; temperature of additional lumps includes engine, turbo-compressor, and turbocharger, [page 20 paragraph 1 lines 1-3]; FIG. 4.2 shows different initial temperatures after shutdown, [page 41]).

With respect to claim 10, Svantesson teaches A computer system comprising (a KTH computer cluster, [page 8 paragraph 2 lines 5-8]): one or more processors (a KTH computer cluster with 67456  cores, [page 8 paragraph 2 lines 5-8]); and memory (computer has memory, [page 57 paragraph 5 line 2]) storing a computer program (PowerFLOW, PowerTHERM, [page 8 paragraph 2 lines 6-7]; and PowerCOOL, [page 13 paragraph 2 line 1]),  comprised of computer instructions that when executed by the one or more processors causes the one or more processors to (long drive cycle simulation uses quasi-transient method, [Abstract] paragraph 1 lines 10-12; see METHODS [pages 9-25]): receive digital data of a three dimensional representation (NASTRAN files of the truck geometry input in PowerFlow and PowerTherm, [page 8 paragraph 2 lines 5-8]; model of complete truck is input into PowerFlow, and underhood region of interest input in PowerTherm, [page 16 paragraph 1 line 4]; discussion of x, y, and z directions indicate model is 3D, [page 16 paragraph 1 lines 11-15]) of modeling of a fluid source and a fluid sink (fluid source is inlet and fluid sink is outlet, [page 16 paragraph 1 lines 8-9]), and plural fluid nodes (in PowerFLOW and PowerTherm, computational grid is divided into voxels, [page 21 paragraph 3 line 1]; may be referred to as fluid nodes, [page 18 paragraph 3 line 10]); execute a transient thermal model (use several steady-state simulations to interpolate heat transfer coefficients and near-wall temperatures for an entire drive cycle, [page 12 paragraph 2 lines 3-4]; these simulations are transient, but correspond to steady state simulations due to constant boundary conditions, [page 8 paragraph 1 bullet 1 lines 1-5]) that includes an underhood fluid model of the plural fluid nodes (FIG. 3.6 shows underhood modeling with grid refinement in critical areas, [page 22 paragraph 3 lines 1-14]; voxels are updated at each step, [page 23 paragraph 1 line 2]); and perform a simulation (the interpolated values are then supplied to a fully transient thermal simulation of the solid parts, which is used for drive cycle simulations, [page 12 paragraph 2 lines 4-7]; see also [page 14 paragraph 4]) to simulate fluid flow from the fluid source to the fluid sink (as part of solver settings,  fluid source is inlet and fluid sink is outlet, [page 16 paragraph 1 lines 8-9], for steady state velocity at inlet is prescribed, [page 18 paragraph 2 line 6]; but for drive cycle, vehicle velocity is varied, [page 20 paragraph 2 line 4]) through each of the plural fluid nodes (in PowerFLOW, computational grid is divided into voxels, [page 21 paragraph 3 line 1]; PowerFLOW is a CFD solver that uses Lattice-Boltzmann method where particles occupy certain positions based on this discretization, [page 10 paragraph 2 lines 1-15]; these voxels were used in the drive-cycle simulations, [page 32 paragraph 2 lines 9-12]).

With respect to claim 11, Svantesson teaches all of the limitations of claim 10, as noted above. Svantesson further teaches Svantesson further teaches wherein the underhood fluid model includes plural nodes that are an upstream air node (inlet to front of truck, [page 16 paragraph 1 line 8]; divided into voxels, [page 21 paragraph 3 line 1]; VR6 and VR7 regions in front of the truck in FIG. 3.6, [page 22]), a cooling package node (cooling package, [page 16 paragraph 2 line 1]; divided into voxels, [page 21 paragraph 3 line 1]; see FIG. 3.2 labeling cooling package parts, [page 17]; and the corresponding voxels labeled as VR10 and VR11 in FIG. 3.6, [page 22]), and one or more underhood fluid nodes (computational grid refined around underhood, [page 22 paragraph 3 lines 2-3]; all VR8 and VR9 voxels that are underhood in FIG. 3.6, [page 22]).

With respect to claim 12, Svantesson teaches all of the limitations of claim 10, as noted above. Svantesson further teaches instructions to cause the one or more processors to: execute response surface models to provide predictions of air temperature upstream and downstream (interpolate near-wall (i.e. both upstream and downstream) temperatures and heat transfer coefficients, with method discussed more in chapter 2, [page 12 paragraph 2 lines 3-6]; near-wall temps for each element or part, [page 4 paragraph 1 bullet 2 lines 1-7]) of the cooling package (parts include cooling package seen in FIG. 3.2, modeled as transparent parts, [page 16 paragraph 2 lines 1-2]), and air mass flow rate passing through the cooling package (heat transfer coefficient is a linear function dependent on fan mass flow and truck speed, [page 6 paragraph 1 lines 3-5]; actual mass flow and temperatures calculated and compared to MTL/CTL with multiple air temperature probes in results, [page 27 paragraph 1 line 5]-[page 27 paragraph 2 line 5]), calculate cooling package heat rejection from the predictions (solved points of the steady-state simulation are used to determine heat rejections during drive cycle, [page 20 paragraph 1 line 1]-[page 21 paragraph 2 line 6]; heat rejection of CAC and RAD as shown in FIG. 3.4, [page 20]; and the sum of all heat rejection rates (i.e. for the entire cooling package) in FIG. 3.5, [page 21]).

With respect to claim 13, Svantesson teaches all of the limitations of claim 10, as noted above. Svantesson further teaches wherein performing a simulation to simulate fluid flow comprises instructions to cause the one or more processors to: 10calculate heat rejection (powerCool models heat rejection of radiator and charge air cooler, [page 17 paragraph 2 lines 10-12]); and transferring heat rejection by the cooling package to a underhood fluid node (PowerCOOL coupled to PowerFLOW for heat transfer, [page 13 paragraph 2 line 1]; the coupled system models cooling airflow and management of underhood component temperatures with air passing through the cooling package and entering engine compartment, [page 3 paragraph 2 lines 1-13]).

With respect to claim 14, Svantesson teaches all of the limitations of claim 10, as noted above. Svantesson further teaches wherein when the vehicle powertrain is modelled in an off state (for heat-soak simulations, [page 19 paragraph 3 line 1]; heat soak defined as engine turned off, where engine is interpreted to be included in powertrain under broadest reasonable interpretation, [page 1 paragraph 2 lines 7-9]), the cooling package convects heat  to the underhood node (heats up surrounding air as main influence, [page 19 paragraph 3 lines 12-14]) using a lumped thermal capacity (charged air cooler and radiator no longer modeled as heat exchangers but instead solids with prescribed temperatures because flow through them is negligible, [page 19 paragraph 3 lines 8-11]) that is initialized with a pre-calculated value (prescribed temperature is mean internal fluid temperature, [page 19 paragraph 3 lines 9-10]).

With respect to claim 15, Svantesson teaches all of the limitations of claim 10, as noted above. Svantesson further teaches wherein the air temperature and air mass flow rate determine air temperature and mass flow rate coming from the fluid source into the upstream air node (set fluid streams with inlet temperatures and mass flows specified, [page 18 paragraph 3 line 6]).

With respect to claim 16, Svantesson teaches all of the limitations of claim 5, as noted above. Svantesson further teaches wherein the components have temperatures calculated through the simulation are initialized to a certain heat transfer coefficient (HTC) and near wall temperature (NWT), with the near wall temperature for the components in the underhood set to the underhood fluid node temperature (quasi-transient simulations of drive cycles used coarse runs for each steady state point as initial conditions, [page 15 paragraph 6 lines 1-2]; specifically, using near-wall temperature and HTC data, [page 44 paragraph 1 line 3]).

With respect to claim 17, Svantesson teaches all of the limitations of claim 10, as noted above. Svantesson further teaches wherein the vehicle powertrain is modelled in either an on state or in an off state (hot shutdown comprises two phases, a drive cycle phase, [page 14 paragraph 1 bullet 1 line 1], and a phase where velocity is constant and zero, [page 14 paragraph 2 bullet 2 line 1]; phases model hot shutdown where engine is on for initial driving and then engine is turned off, [page 1 paragraph 2 lines 7-9]).

With respect to claim 18, Svantesson teaches all of the limitations of claim 10, as noted above. Svantesson further teaches wherein when plural cycles of the vehicle powertrain being in an off state is used in the method (hot shutdown comprises two phases, a drive cycle phase, [page 14 paragraph 1 bullet 1 line 1], and a phase where velocity is constant and zero, [page 14 paragraph 2 bullet 2 line 1]; phases model hot shutdown where engine is on for initial driving and then engine is turned off, [page 1 paragraph 2 lines 7-9]), the method further comprises: 15applying plural thermal lumped capacities of different initialization temperatures (charged air cooler and radiator no longer modeled as heat exchangers but instead solids with prescribed temperatures because flow through them is negligible, [page 19 paragraph 3 lines 8-11]; temperature of additional lumps includes engine, turbo-compressor, and turbocharger, [page 20 paragraph 1 lines 1-3]; FIG. 4.2 shows different initial temperatures after shutdown, [page 41]).

With respect to claim 19, Svantesson teaches A computer program product (PowerFLOW, PowerTHERM, [page 8 paragraph 2 lines 6-7]; and PowerCOOL, [page 13 paragraph 2 line 1]) stored on an non-transitory computer readable medium including computer instructions for causing a system comprising one or more processors and memory (a KTH computer cluster with 67456  cores, [page 8 paragraph 2 lines 5-8]; computer has memory, [page 57 paragraph 5 line 2]) to (long drive cycle simulation uses quasi-transient method, [Abstract] paragraph 1 lines 10-12; see METHODS [pages 9-25]): receive digital data of a three dimensional representation (NASTRAN files of the truck geometry input in PowerFlow and PowerTherm, [page 8 paragraph 2 lines 5-8]; model of complete truck is input into PowerFlow, and underhood region of interest input in PowerTherm, [page 16 paragraph 1 line 4]; discussion of x, y, and z directions indicate model is 3D, [page 16 paragraph 1 lines 11-15]) of modeling of a fluid source and a fluid sink (fluid source is inlet and fluid sink is outlet, [page 16 paragraph 1 lines 8-9]), and plural fluid nodes (in PowerFLOW and PowerTherm, computational grid is divided into voxels, [page 21 paragraph 3 line 1]; may be referred to as fluid nodes, [page 18 paragraph 3 line 10]); execute a transient thermal model (use several steady-state simulations to interpolate heat transfer coefficients and near-wall temperatures for an entire drive cycle, [page 12 paragraph 2 lines 3-4]; these simulations are transient, but correspond to steady state simulations due to constant boundary conditions, [page 8 paragraph 1 bullet 1 lines 1-5]) that includes an underhood fluid model of the plural fluid nodes (FIG. 3.6 shows underhood modeling with grid refinement in critical areas, [page 22 paragraph 3 lines 1-14]; voxels are updated at each step, [page 23 paragraph 1 line 2]); and perform a simulation (the interpolated values are then supplied to a fully transient thermal simulation of the solid parts, which is used for drive cycle simulations, [page 12 paragraph 2 lines 4-7]; see also [page 14 paragraph 4]) to simulate fluid flow from the fluid source to the fluid sink (as part of solver settings,  fluid source is inlet and fluid sink is outlet, [page 16 paragraph 1 lines 8-9], for steady state velocity at inlet is prescribed, [page 18 paragraph 2 line 6]; but for drive cycle, vehicle velocity is varied, [page 20 paragraph 2 line 4]) through each of the plural fluid nodes (in PowerFLOW, computational grid is divided into voxels, [page 21 paragraph 3 line 1]; PowerFLOW is a CFD solver that uses Lattice-Boltzmann method where particles occupy certain positions based on this discretization, [page 10 paragraph 2 lines 1-15]; these voxels were used in the drive-cycle simulations, [page 32 paragraph 2 lines 9-12]).

With respect to claim 20, Svantesson teaches all of the limitations of claim 19, as noted above. Svantesson further teaches instructions to cause the one or more processors to: execute response surface models to provide predictions of air temperature upstream and downstream (interpolate near-wall (i.e. both upstream and downstream) temperatures and heat transfer coefficients, with method discussed more in chapter 2, [page 12 paragraph 2 lines 3-6]; near-wall temps for each element or part, [page 4 paragraph 1 bullet 2 lines 1-7]) of the cooling package (parts include cooling package seen in FIG. 3.2, modeled as transparent parts, [page 16 paragraph 2 lines 1-2]), and air mass flow rate passing through the cooling package (heat transfer coefficient is a linear function dependent on fan mass flow and truck speed, [page 6 paragraph 1 lines 3-5]; actual mass flow and temperatures calculated and compared to MTL/CTL with multiple air temperature probes in results, [page 27 paragraph 1 line 5]-[page 27 paragraph 2 line 5]), calculate cooling package heat rejection from the predictions (solved points of the steady-state simulation are used to determine heat rejections during drive cycle, [page 20 paragraph 1 line 1]-[page 21 paragraph 2 line 6]; heat rejection of CAC and RAD as shown in FIG. 3.4, [page 20]; and the sum of all heat rejection rates (i.e. for the entire cooling package) in FIG. 3.5, [page 21]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. 2018/0018413 (Kaushik) – Claims 1 and 2 of this reference and instant claim 1 of the instant application appear to be directed to the same invention. For example, “generating a thermal model for the subject vehicle, including a plurality of components associated therewith including the internal combustion engine;” [claim 1]; wherein the model is a full vehicle CFD model and thermal model, [claim 2] closely maps to the first limitation of instant claim 1; “generating a time history for a heat transfer coefficient and a film temperature for each of the components based upon the meta-models for the components” [claim 1] closely maps to the second limitation of instant claim 1 and parts of instant claim 3; and “determining a time-temperature profile for one of the components employing the lumped-parameter thermal solver” closely maps to the third limitation of instant claim 1, and parts of instant claim 5. 
“Full Vehicle Thermal Prediction by Identification Approach from Test Results” (Takaguchi) – CFD modeling method steps 1-5, [page 290 col 1]; uses a similar process to instant claim 1. Step 1 is calculation of the airflow, [page 290 col 2], with FIG. 3 showing calculation space, and FIG. 4 showing vehicle model, [page 291]; Step 2 is calculation of engine cooling by specifically modeling the heat exchange of the radiator, [page 291 co1]-[page 293 col 1]; see model of radiator FIG. 7, [page 292]. 
“Time Dependent Simulation Methods For Vehicle Thermal Management” (Bayraktar) – Figure 3 shows a 3-D CFD model for such under-the-hood cooling system simulation. Most commercial CFD software programs are capable of calculating cooling system component temperatures using a conjugate heat transfer model, [page 2 col 2 paragraph 1 lines 1-5].
“Thermal Management of a Vehicle's Underhood and Underbody Using Appropriate Math-Based Analytical Tools and Methodologies” (Kaushik) – filed in an IDS, teaches using FLUENT for discretized underhood CFD calculations, [page 4 col 1 paragraph 2 lines 21-31]; after calculating steady-state using FLUENT, use RADTHERM for lumped capacitance network solver, [page 6 col 2 paragraph 1 lines 4]- [page 6 col 2 paragraph 2 line 15].
US 6209794 B1 (Webster) – in FIG. 4, at 220 determine thermal load and cooling requirements of powertrain; at 230 determine thermal heat rejection of powertrain using CFD analysis; at predict powertrain operating temperature by correlating thermal load and thermal heat rejection, [col 7 ln 66]-[col 8 ln 47].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148